I114th CONGRESS2d SessionH. R. 6310IN THE HOUSE OF REPRESENTATIVESNovember 14, 2016Mr. Grayson introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo amend title 38, United States Code, to waive the minimum period of continuous active duty in the Armed Forces for receipt of certain benefits for homeless veterans, to authorize the Secretary of Veterans Affairs to furnish such benefits to homeless veterans with discharges or releases from service in the Armed Forces with other than dishonorable conditions, and for other purposes. 
1.Short titleThis Act may be cited as the Homeless Veterans Services Protection Act of 2016. 2.Waiver of minimum period of continuous active duty in Armed Forces for certain benefits for homeless veteransSection 5303A(b)(3) of title 38, United States Code, is amended—
(1)by redesignating subparagraphs (F) and (G) as subparagraphs (G) and (H), respectively; and (2)by inserting after subparagraph (E) the following new subparagraph (F):

(F)to benefits under section 2011, 2012, 2013, 2044, or 2061 of this title;. 3.Authorization to furnish certain benefits to homeless veterans with discharges or releases under other than honorable conditionsSection 5303(d) of title 38, United States Code, is amended—
(1)by striking not apply to any war-risk insurance and inserting the following: “not apply to the following:  (1)Any war-risk insurance; and
(2)by adding at the end the following new paragraph:  (2)Benefits under section 2011, 2012, 2013, 2044, or 2061 of this title (except for benefits for individuals discharged or dismissed from the Armed Forces by reason of the sentence of a general court-martial)..
4.Modification of definition of veteran for purposes of providing certain benefits to homeless veteransSection 2002 of title 38, United States Code, is amended— (1)by striking In this chapter and inserting (a) In general.—In this chapter; and
(2)by adding at the end the following:  (b)Veteran defined (1)Notwithstanding section 101(2) of this title and except as provided in paragraph (2), for purposes of sections 2011, 2012, 2013, 2044, and 2061 of this title, the term veteran means a person who served in the active military, naval, or air service, regardless of length of service, and who was discharged or released therefrom.
(2)For purposes of paragraph (1), the term veteran excludes a person who— (A)received a dishonorable discharge from the Armed Forces; or
(B)was discharged or dismissed from the Armed Forces by reason of the sentence of a general court-martial.. 5.Training of personnel of the Department of Veterans Affairs and grant recipientsThe Secretary of Veterans Affairs shall conduct a program of training and education to ensure that the following persons are aware of and implement this Act and the amendments made by this Act:
(1)Personnel of the Department of Veterans Affairs who are supporting or administering a program under chapter 20 of title 38, United States Code. (2)Recipients of grants or other amounts for purposes of carrying out such a program.
6.Authorization of per diem payments for furnishing care to dependents of certain homeless veteransSection 2012(a) of title 38, United States Code, is amended by adding at the end the following new paragraph:  (4)Services for which a recipient of a grant under section 2011 of this title (or an entity described in paragraph (1)) may receive per diem payments under this subsection may include furnishing care for a dependent of a homeless veteran who is under the care of such homeless veteran while such homeless veteran receives services from the grant recipient (or entity)..
7.RegulationsNot later than 270 days after the date of the enactment of this Act, the Secretary of Veterans Affairs shall prescribe regulations, including such modifications to section 3.12 of title 38, Code of Federal Regulations (or any successor regulation), as the Secretary considers appropriate, to ensure that the Department of Veterans Affairs is in full compliance with this Act and the amendments made by this Act. 8.Effective dateThis Act and the amendments made by this Act shall apply to individuals seeking benefits under chapter 20 of title 38, United States Code, before, on, and after the date of the enactment of this Act. 
